NO. 07-04-0345-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

MARCH 24, 2006
______________________________

In the Guardianship of VIVIAN JACKSON, an Incapacitated Person

 _________________________________

FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

NO. 282-P; HON. W. F. "CORKY" ROBERTS, PRESIDING
_______________________________

ON ABATEMENT AND REMAND
_______________________________

Before QUINN, C.J., REAVIS, J., and BOYD, S.J. (1)
	Appellants appeal from an order of the trial court in a guardianship proceeding.  On
March 23, 2006, appellants and appellees, through their counsel, filed a joint motion to
abate the appeal and permit proceedings in the trial court to effectuate a settlement
agreement.  See Tex. R. App. P. 42.1(a)(2)(C) (authorizing same).  The parties have
reached an agreement to settle and compromise their differences and disputes, not only
on the issues which are the subject of this appeal, but also in collateral proceedings.
	Accordingly, we abate this appeal and remand the cause to the County Court at Law
No. 1 for Potter County, Texas (trial court) for further proceedings.  Upon remand, the trial
court shall immediately cause notice of a hearing to be given and, thereafter, conduct a
hearing to determine whether to effectuate the settlement.  		
	The trial court shall cause the hearing to be transcribed.  So too shall it 1) execute
findings of fact and conclusions of law addressing whether it effectuated the settlement, 2)
execute all orders necessary to effectuate the settlement if it so chooses, 3) cause to be
developed a supplemental clerk's record containing its findings of fact and conclusions of
law and all orders it may issue as a result of its hearing in this matter, and 4) cause to be
developed a reporter's record transcribing the evidence and arguments presented at the
aforementioned hearing.  Additionally, the trial court shall then file the supplemental record
and reporter's record transcribing the hearing with the clerk of this court on or before April
13, 2006.  Should further time be needed by the trial court to perform these tasks, then
same must be requested before April 13, 2006.
	It is so ordered.
							Per Curiam
1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.  Tex. Gov't Code
Ann. §75.002(a)(1) (Vernon 2005).